DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 6/14/2022 is acknowledged.  Applicant traverses the restriction requirement “on the ground that no adequate reasons and/or examples have been provided to support a conclusion of patentable distinctness between Groups I and II” (Applicant Arguments, Page 3).  Yet, as pointed out in the Requirement for Restriction, “the invention of Group I can be used for in vitro toxicity testing as opposed to in the treatment of a condition in a patient in need thereof” (Paragraph 3).  Applicant, however, argues that “[t]here is… nothing on the record to support this assertion” (Applicant Arguments, Page 3).  Yet, it is well known that in vitro toxicity assays are used to determine the potential of pharmaceutical, agrochemical, food additives and other products to be hazardous to humans, and are distinct from administering said potentially hazardous agent to a living subject.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election with traverse of a single method in the reply filed on 6/14/2022 is also acknowledged.  In particular, Applicant argues that “no adequate reasons and/or examples have been provided to support a conclusion of patentable distinctness between the disclosed species” (Applicant Arguments, Page 3).  Yet, as discussed in the Requirement for Restriction, “[s]hould applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case” (Paragraph 11).  Since Applicant has not provided, pointed out, or admitted this to be the case, the requirement is still deemed proper and is therefore made FINAL  
The elected species read upon claims 9-16.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mine et al (WO 2015/163316 – based on the English language equivalent, US 2017/0035721) as evidenced by MD Biosciences (Nociception, Neuropathic and Inflammatory Pain, available online at https://www.mdbiosciences.com/hs-fs/hub/42723/file-5409230-pdf/docs/nociception-neuropathic-inflammatory_pain.pdf, accessed July 1, 2022) and Charles River (Pain Studies, available online at https://www.criver.com/products-services/discovery-services/pharmacology-studies/neuroscience-models-assays/pain-studies?region=3601, accessed July 1, 2022).
Claim 9 is drawn to a method for improving nociceptive pain, comprising administering an effective amount of a composition comprising (a) serine, and (b) a lipid comprising at least one n-3 fatty acid (more specifically, eicosapentaenoic acid (claim 10)) to a subject in need thereof.
Mine et al teach “[c]ompositions which contain an amino acid containing serine and a lipid containing a n-3 fatty acid… useful for the… improvement of peripheral neuropathy” (Abstract) and “[p]ain due to peripheral neuropathy” (Paragraph 0007) wherein the n-3 fatty acid is eicosapentaenoic acid (Paragraph 0021).  
Significantly, Mine et al specifically teach “[t]he relieving effect of the composition of the present invention [comprising “L-serine 10.5 mg/body weight kg + eicosapentaenoic acid 300 mg/body weight kg equivalent” (Paragraph 0142)] on hypersensitive pain in gonitis” in rats administered “2 mg of a gonitis inducing agent (Zymosan)… to the right knee cartilage” (Paragraphs 0136-0137, Experimental Example 2). 
Yet, as evidenced by MD Biosciences, “[p]ain is divided into two main categories: acute [i.e., “nociceptive pain” (Paragraph 2)] and chronic pain” (Paragraph 1), wherein “[t]here are two types of chronic pain: inflammatory nociceptive pain and neuropathic pain” (Paragraph 3).
And, as further evidenced by Charles River, the zymosan is used as an “[a]cute inflammatory pain model”.
Accordingly, as evidenced by MD Biosciences and Charles River, Mine et al – which teach the treatment of zymosan-induced hypersensitive pain comprising administration of a composition comprising serine and eicosapentaenoic acid – entails the treatment of nociceptive pain.
As such, claims 9-10 are anticipated.
Claims 11-13 are drawn to the method of claim 9 wherein the composition is substantially free of threonine (claim 12), and the amount of serine is not less than 50 wt% relative to the total amount of amino acid (claim 9) and the amount of fatty acid is not less than 20 wt% relative to the total amount of the lipid (claim 13).
The administered composition of Mine et al does not contain threonine and comprises serine in an amount of 100 wt% relative to the total amount of amino acid (Paragraph 0142) and eicosapentaenoic acid (wherein “fish oil… was used” as eicosapentaenoic acid (Paragraph 0137) in an amount of 9.5 wt% relative to the total amount of lipid but comprising a total amount of 20.7 wt% fatty acid relative to the total amount of lipid (based on the powdered fish oil described in Table 2, Page 8) 
As such, claims 11-13 are also anticipated.
Claim 15 is drawn to the method of claim 9 wherein said nociceptive pain is a nociceptive pain in a joint or limb.
As taught by Mine et al, “2 mg of a gonitis inducing agent (Zymosan) was administered to the right knee cartilage” (Paragraphs 0136-0137, Experimental Example 2).
As such, claim 15 is also anticipated.
Claim 16 is drawn to the method of claim 9 wherein said composition is a medicament or food.
As taught by Mine et al, the composition comprising serine and  eicosapentaenoic acid in Experimental Example 2 is administered as a “liquid… orally ingested” (Paragraph 0137) which, at minimum, entails a medicament.
As such, claim 16 is also anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mine et al (WO 2015/163316 – based on the English language equivalent, US 2017/0035721) as evidenced by MD Biosciences (Nociception, Neuropathic and Inflammatory Pain, available online at https://www.mdbiosciences.com/hs-fs/hub/42723/file-5409230-pdf/docs/nociception-neuropathic-inflammatory_pain.pdf, accessed July 1, 2022) and Charles River (Pain Studies, available online at https://www.criver.com/products-services/discovery-services/pharmacology-studies/neuroscience-models-assays/pain-studies?region=3601, accessed July 1, 2022).
Claim 14 is drawn to the method of claim 9, wherein said composition has a unit package form per single intake, and comprises not less than 0.1 g of serine in one unit, and not less than 0.03 g of fatty acid in one unit.
As discussed above, in Experimental Example 2, Mine et al specifically teach administration of “L-serine 10.5 mg/body weight kg + eicosapentaenoic acid 300 mg/body weight kg equivalent” (Paragraph 0142) to “8-week old male SD rats” (Paragraph 0137).  
However, Mine et al do not describe in Experimental Example 2 a unit pack form per single intake as recited by claim 14. 
Yet, Mine et al further teach “[t]he composition of the present invention in a unit package form per single intake [which] preferably contains not less than 0.1 g… of serine in one unit” (Paragraph 0099) and “n-3 fatty acid… at not less than 0.03 g” (Paragraph 0101).
As such, claim 14 is rejected as prima facie obvious.
Claim 16 is drawn to the method of claim 9 wherein said composition is a food (as elected by Applicant).
As discussed above, Mine et al teach that the composition comprising serine and  eicosapentaenoic acid in Experimental Example 2 is administered as a “liquid… orally ingested” (Paragraph 0137).  
However, Mine et al do not specify that said orally ingested liquid entails a food, as recited by claim 16.
Yet, Mine et al further teach the composition as “a food” (Paragraph 0015; see also Paragraph 0119: “the composition… could be added to various foods”).
As such, claim 16 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611